 LOCAL UNIONNO 80, SHEETMETALWORKERS'Local Union No. 80,Sheet Metal Workers' Interna-tional Association,AFL-CIOandSpeaker & As-sociates,Inc. and Local 512, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO andScientific Apparatus Makers Association.'Case 7-CD-224May 28, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Speaker & Associates, Inc., hereincalled Speaker or Employer, on October 17, 1969, al-leging that Local Union No. 80, Sheet Metal Workers'InternationalAssociation,AFL-CIO, herein calledSheet Metal Workers or Local 80, had violated Section8(b)(4)(D) of the Act by engaging in certain proscribedactivity with an object of forcing or requiring the Em-ployer to assign certain work to employees representedby the Sheet Metal Workers, rather than to employeesrepresented by Local 512, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, hereincalled Carpenters or Local 512. A hearing was heldbefore Hearing Officer Brian S. Ahearn on December3, 4, 5, and 18, 1969. All parties appeared at the hearingand were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduce evi-dence bearing upon the issues. At the opening of thehearing, Respondent's counsel moved to quash the no-tice of hearing. The Hearing Officer referred the motionto the Board for a ruling based upon the record as itthereinafter developed Subsequently, on January 21,1970, the Respondent Union filed with the Board amotion to quash and the Charging Party filed an an-swer thereto. All parties, including the Intervenor, filedbriefs with the Board.' Thereafter, the National LaborRelations Board issued a notice to the parties to showcause why the record should not be reopened for re-'The Regional Director allowed the Scientific Apparatus Makers As-sociation to intervene in this proceeding but only to the limited extent ofdeveloping the record with respect to (1) the nature of the disputed workand (2) the merits of the dispute, i e , to which group of employees shouldthe disputed work be awarded and the reasons and evidence in support ofsuch contention'Attached to Respondent Union's brief were,inter aka,(1) a copy of adecision in the instant dispute by the National Joint Board for the Settle-ment of Jurisdictional Disputes, Building and Construction Industry, datedJanuary 23, 1970, and (2) a copy of a current collective-bargaining agree-ment between the Carpenters District Council of South Central Michigan,representing Local 512, etc , and various contractor associations Theseattachments were inadvertently not attached to the brief and were subse-quently sent to the Board with an explanatory letter559ceipt of certain evidence' alleged by Respondent Unionas supportive of its motion to quash. All parties filedresponses thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing, and finds that they arefreeof prejudicial error.The rulings are herebyaffirmed. The Board has considered the briefs of theparties and the entire record in this case,' and herebymakes the following findings:1.All parties stipulated that Speaker & Associates,Inc., a Michigan corporation, is a specialty contractorengaged in Detroit and other locations both within andoutside the State of Michigan in the installation anderection of laboratory and dormitory furniture andequipment and in allied work. The parties further stipu-lated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.2.Local 80 and Local 512 are labor organizationswithin the meaning of the Act.3.The disputea.The work in dispute; background factsThe disputed work which gave rise to this proceedingconcerns the unloading, moving, uncrating, raising,placing, and installing of fume exhaust hoods and fumehood superstructures, and attaching the superstruc-tures to laboratory counters and bases in the sciencecomplex at Eastern Michigan University, Ypsilanti,Michigan. The fume hood cabinet, which is attached toa base cabinet, is part of a section of laboratory furni-ture.The Employer assigned the work of installing'Namely, a copy of the January 23, 1970, letter of the National JointBoard relative to this dispute and a copy of the agreement of CarpentersDistrict Council of South Central Michigan, and official notice of the April7, 1970, amended plan for settling jurisdictional disputes nationally andlocally in the building and construction industryA review of the responses to the notice to show cause why the recordshould not be reopened shows that none of the parties question the authen-ticity of the documents sought to be placed in the record in fact, theIntervenor alleges that there is no objection to the Board's taking officialnotice of the April 7, 1970, amended plan for settling jurisdictional disputesHowever, in so stating, the Intervenor and other parties with the exceptionof Respondent Sheet Metal Workers indicate a desire for further hearing onthe admission of the documents and/or an opportunity to submit briefs tothe Board in regards thereto The requests to reopen hearing are denied asthe briefs adequately set forth the position of the parties relative to thesedocumentsWisconsin Rubber Products Co, Inc,160 NLRB 166, 167Accordingly, the record is reopened for the admission of these documentsMoreover, official notice is taken of the April 7, 1970, amended plan forsettling jurisdictional disputes nationally and locally in the building andconstruction industry See Building and Construction Trades Bulletin, VolXXIII, No 4, April 1970, which reported the plan The Unions involvedherein are affiliated locals of International Unions which are members of theBuilding and Construction Trades Department, AFL-CIO190 NLRB No. 64 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplete room sets of laboratory furniture to em-ployees classified as carpenters, who are represented byLocal 512. The Sheet Metal Workers maintain thatemployees classified as sheet metal workers are entitledto the work of installing the fume hoods, but they donot claim the work of installing any of the other cabi-nets, or of installing the base cabinets for the fumehoodsThe Employer has a contract with E. H. Sheldon andCo., pursuant to which it, on about September 22,1969, commenced the installation of laboratory coun-ters and bases, the unloading, moving, uncrating, rais-ing, placing, and installing of fume hoods and fumehood superstructures, and attaching the superstruc-tures to the laboratory counters and bases.The disputed work generally involves handling andinstallation of fume exhaust hoods. Prior to this, theother base cabinets and the base under the fume hoodcabinet are first installed, and the last section to be putin place is the fume hood cabinet. Following the com-pletion of this work, sheet metal workers make thenecessary connections for the ventilation lines.On or about January 22, 1969, before this work hadcommenced, the Sheet Metal Workers sent a letter tothe Employer stating that a dispute existed betweenLocal 80 and Local 512 "regarding the handling andinstallation of fume exhaust hoods on the EasternMichiganUniversityScienceComplex,Ypsilanti,Michigan."On or about September 29, 1969, as carpenters em-ployed by Speaker were unloading fume hoods on atruck, Local 80's steward approached the Employer'sinstallation superintendent and said that the workwhich the carpenters were performing was not carpen-ters'work and that they should not be performing itOn about October 1, 1969, Local 80's steward andbusiness representative visited the jobsite and appar-ently informed the Employer's installation superin-tendent that they claimed the work.On or about October 8, 1969, Local 80's stewardcame into the laboratory in which the carpenters wereinstalling fume hoods. The steward was accompaniedby two sheet metal workers who were employed by J.Brodie and Sons, Inc., a sheet metal contractor whowas also performing work on the jobsite. The stewardtold the carpenters to keep their hands off the fumehoods and had the sheet metal workers take down thefume hoods which the carpenters had installed.On or about October 10, 1969, carpenters were un-loading laboratory equipment from a truck. Local 80'ssteward approached them and said. "Don't touch thathood. You are not going to unload that equipment."On or about October 16, 1969, a similar incident oc-curred with the addition of 12 to 15 sheet metal work-ers,who physically thwarted the unloading.During the last week in October 1969, Local 80'ssteward visited the installation area, "threw his handson" the hood which the carpenters were installing, andsaid: "Oh no, boys. You don't set the hood." The car-penters said that they didn't want any trouble andceased performing the work. Speaker on October 17,1969, filed the instant charge.b.Contentionsof the partiesThe Sheet Metal Workers contends that inasmuch asall parties to this proceeding are bound to abide by theprocedures for the settlement of jurisdictional disputesin the building and construction industry,and as thecontroversy in question has in fact been submitted tothe National Joint Board and a decision issued thereon,this proceeding should be quashed and the complaintdismissed.The Sheet Metal Workers further claimsthat, if the Board proceeds to decide the dispute, itshould give great weight to the decisions of the Na-tional Joint Board regarding the assignment of the dis-puted work. It also claims that it has installed all typesof fume hoods throughout the area and is morequalified to perform the work.The Employer and Carpenters contend that allphases of fume hood installation should be performedby carpenters for the same reasons that were advancedand found controlling by the Board inLocal 299, SheetMetalWorkers International Association,AFL-CIO(Metalab EquipmentCo.),173NLRB 1329,namely:(1) The Employer has a longstanding nationwide prac-tice,which is in conformity with area practice, of as-signing the installation of the entire unit to carpenters;(2) the fume hoods are installed in the same manner asthe rest of the laboratory furniture which is done bycarpenters; (3) the hoods are tied into and attached tothe other furniture in the laboratory as integral units;(4) the assignment of the hood installation to the car-penters who install the rest of the furniture makes forefficiency;(5) the work involves the basic skills of car-pentry-minute leveling,plumbing up, adjustingsashes, doors,and alinement, refinishing marred sur-faces, and leaving the furniture in a highly finishedstate;(6) the handtools necessary to perform the workare those of the carpenter,not the sheet metal worker;and (7)carpenters have extensive experience in thisinstallation.The Employer further contends that it is under noobligation to submit this dispute to the National JointBoard and that on the basis of the evidence offered noprivity or contractual obligation of any kind has beenestablished which supports the Respondent Union'sclaim that all parties have contractually bound them-selves to abideby theprocedures of settlement of juris-dictional disputes before the National Joint Board. LOCAL UNION NO 80, SHEET METAL WORKERS'The Intervenor, whose membership includes the ma-jor national manufacturer of scientific laboratory furni-ture (including fume hoods), informs us that Speaker isa specialty contractor, specializing in such installationsand performs them in 30 States. The Intervenor allegesthat Speaker has always used carpenters for the instal-lation work because of their skills, tools, and experi-ence.Moreover, because such installation is performedon an integrated building block method, with each seg-ment of the work falling on the previous segment, theuse of sheet metal workers for installation of fumehoods would severely effect efficiency and the flow ofwork. In addition, the Intervenor alleges that the sheetmetal workers lack skills, tools, and experience for theinstallation of fume hoods and that the hoods are notconsidered to be a part of the ductwork which is tradi-tionally performed by sheet metal workers.c.Applicability of the statuteThe charge, which was duly investigated by the Re-gionalDirector,allegesaviolationofSection8(b)(4)(D) of the Act. The Regional Director was sat-isfied upon the basis of such investigation that therewas reasonable cause to believe that a violation hadbeen committed and directed that a hearing be held inaccordance with Section 10(k) of the Act. We find with-out merit Respondent Union's contention that the Na-tional Joint Board constituted an agreed-upon methodfor voluntary adjustment of the dispute within themeaning of Section 10(k). There is no evidence thatSpeaker has any current contractual relationship withRespondent Union, or that through its contract withthe Carpenters International Speaker agreed to submitthis dispute to the National Joint Board or be bound byitsdecisions.Moreover, there is no evidence thatSpeaker has participated in the proceedings before theJoint Board.On the basis of the entire record, and the RespondentUnion's actions of physically preventing the carpen-ters,who were assigned the work by the Employer,from performing the disputed work, we find that thereis reasonable cause to believe that a violation of the Acthas occurred and that the dispute is properly before theBoard for determination.d.Merits of thedisputeSection10(k) of the Actrequires the Board to makean affirmative award of disputed work after giving dueconsiderations to various relevant factors.The Boardhas held that its determination in a jurisdictional dis-pute case is an act of judgment based upon commonsense and experience,balancing such factors as are in-volved in a particular case.''International AssociationofMachintsts, Lodge No. 1743, AFL-CIO (J.561Neither the Sheet Metal Workers nor the Carpentershas been certified by the Board with respect to anyemployee involved in the instant proceeding. The Em-ployer has a contract with the Carpenters Internationalunder which it has agreed,inter alia,to recognize thejurisdictional claims of the Carpenters, in the localityin which any work of the Company is being done. TheSheet Metal Workers, on the other hand, has advancedno contractual claim to the work in dispute. From thetestimony in the record in regard to area practice, itappears that in this particular locality the Employerhas consistently assigned work of the type in dispute tocarpenters.Further, the evidence indicates that theEmployer, who operates in 30 States of the UnitedStates, consistently assigns this work to carpenters, inspite of Joint Board decisions to the contrary, and noevidence was produced showing that the Employer hadever willingly assigned the work of installing the fumehoods to sheet metal workers.' Speaker, despite theawards of the National Joint Board and the AppealsBoard, continued to use carpenters for the disputedwork and indicated that it intended to assign the dis-puted work to carpenters when they commenced workon the project at which the instant dispute arose.The skills required to perform the disputed workappeared to be the traditional skills of the carpenter,and not those of the sheet metal worker, in that theinstallation of the fume hood requires that it be at-tached to a base cabinet, which has to be leveled andinstalled according to typical cabinetry practices (level-ing, screwing, and bolting together, and gluing of tops),and the fume hood is then installed with the samepractices'and requirements that are needed to installbasic furniture. In view of these installation require-ments, it is apparent that it would be more efficient ifthe fume hood base cabinet and the fume hood itselfwere installed at the same time, by the same people,rather than making this installation a two-step opera-tion which it would have to be if the disputed workwere assigned to sheet metal workers. Furthermore,after the installation has been completed, it is necessaryfor the carpenters to make any adjustments and/orrepairs to the installed furniture. The tools and experi-ence necessary to do all of this work are those of thecarpenters. The experience required is obviously pos-A. Jones Construction Co.),135 NLRB 1402'The record shows that initially a dispute arose over the installation offume hoods on the Science Complex Building Project at the University ofMichigan, on which Speaker was a subcontractor The locale of that disputewas approximately 12 5 miles away from the instant dispute and also withinthe geographical jurisdiction of the Unions involved herein This prior dis-pute was brought before the National Joint Board, and on February 6, 1969,the National Joint Board rendered its decision awarding the disputed workto the Sheet Metal Workers The United Brotherhood of Carpenters andJoiners of America, AFL-CIO, entered an appeal with the Appeals BoardThe Sheet Metal Workers International and the Intervenor herein par-ticipated in the proceedings before the National Joint Board, involving thatdispute 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDsessed by carpenters here, since the carpenters are re-quested by the Employer whenever such installationwork is required.e.Conclusions as tomerits ofdisputeUponconsideration of all pertinent factors in theentire record,we shall not disturb the Employer's as-signment of disputed work to carpenters.The SheetMetal Workers has no contractual claim to the work.The work requires the skills and tools of carpenters.The Employer has consistently assigned work of thetype in dispute to carpenters,and obviously is satisfiedwith the results thus achieved, which show an efficiencyand economy of operation,and desires no change. Ac-cordingly,we shall determine the existing jurisdictionaldispute by deciding that carpenters,represented by theCarpenters,rather than sheet metal workers, repre-sented by the Sheet Metal Workers,are entitled to thework of unloading,moving,uncrating,raising,placing,and installing of fume exhaust hoods and fume hoodsuperstructures,and attaching the superstructures tolaboratory counters and bases.'In making this deter-mination,we are awarding work in question to em-ployees represented by the Carpenters,but not to theCarpenters or its members. The present determinationis limited to the particular controversy which gave riseto this proceeding.lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing determinations of dispute.1.Carpenters who are represented by Local 512,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are entitled to perform the workof unloading,moving,uncrating,raising,placing, andinstallingof fume exhaust hoods and fume hood super-structures, and attaching the superstructures to labora-tory counters and bases in the science complex at East-ernMichigan University, Ypsilanti, Michigan.2. Local No. 80, Sheet Metal Workers' InternationalAssociation, AFL-CIO, is not entitled, by means pro-scribed By Section 8(b)(4)(D) of the Act, to force orrequired Speaker & Associates, Inc., to assign the workin dispute to employees represented by the aforesaidUnion.3.Within 10 days of the date of this Decision andDetermination of Dispute, Local No. 80, Sheet MetalWorkers'InternationalAssociation, AFL-CIO, shallnotify the Regional Director for Region 7, in writing,whether or not it will refrain from forcing or requiringSpeaker & Associates, Inc., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to Sheet Metal Workers rather than to Carpen-ters.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-7Metalab Equipment Co, supra